Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claim 1, 3-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
 The amendment to the claims places the case in condition for allowance and the associated remarks of 01/27/2022 are considered persuasive.

Claim 1 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
wherein the selection circuit comprises: a plurality of output switches, wherein each output switch of the plurality of output switches corresponds to an output value of each memory cell of the plurality of memory cells, and Page 2 of 13Application No. 17/250,417 Reply to Office Action of October 27, 2021 each output switch of the plurality of output switches is confiqured to control whether to output the output value from each corresponding memory cell of the plurality of memory cells, and a first input selector configured to: select a first output value, from the selected first set of output values, as the first value, and supply the first value to the first input terminal of the sense amplifier; and a second input selector configured to: select a second output value, from the selected first set of output values, as the second value, and supply the second value to the second input terminal of the sense amplifier, wherein the second value is different from the first value, and the second input terminal is different from the first input terminal, wherein the sense amplifier is configured to: amplify the first value supplied to the first input terminal based on the second value supplied to the second input terminal; and output the amplified first value.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277 and fax number is 571-273-2908.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/             Primary Examiner, Art Unit 2824